MEMORANDUM **
Jose Angel Perez-Fierro appeals from the revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Perez-Fierro contends that the revocation proceedings violated his right to due process because he did not receive written notice of the conditions of supervised release. We disagree. The district court gave Perez-Fierro actual notice orally at his original sentencing hearing that he was forbidden from reentering or attempting to reenter the United States illegally. We conclude that the district court’s alleged failure to give written notice did not violate due process. See United States v. Ortega-Brito, 311 F.3d 1136, 1138 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.